Order and judgment (one paper), Supreme Court, New York County, entered February 1, 1971, unanimously affirmed. Petitioner-respondent Cosmopolitan and respondents-respondents-appellants Salamoni shall recover of appellants Sica and Hartford $50 costs and disbursements of this appeal. The policy of liability insurance issued to respondent Sica by respondent Hartford Accident & Indemnity Company was in effect at the time of the accident and covered the vehicle as it was driven. Accordingly, the issue of negligence relating to the operation of the vehicle is left for determination by the Civil Court. In the event of a judgment against Sica *524in the Civil Court action by reason of the negligent operation of her vehicle at the time of the accident, Hartford’s coverage will apply. Concur — Stevens, P. J., McGivern, Markewich and Murphy, JJ.